Hanna, J.
This was a proceeding to set aside a deed as fraudulent, &c.
The deed was made by Kegg to James and Emanuel Graham.
There was a return of not found as to James Graham, and an order made by the Court that publication be made, &c.
There appears to have been a general demurrer filed by the defendants, which was not, so far as the record shows, disposed of in any way.
The defendants were called, and a decree or judgment . rendered as upon a default, without service on, or notice to, James Graham being shown by the record.
It is insisted,that the Court had no jurisdiction of the person of said James. This is a mistake. There was full appearance made when the demurrer was filed; but entering a judgment without having first disposed of the demurrer was erroneous.
Per Curiam. — The judgment is reversed, with costs. Cause remanded, &c.